Citation Nr: 0816329	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico in which service connection for 
depression was denied.

This claim was remanded in October 2007 for review of medical 
evidence received since the last supplemental statement of 
the case, for which waiver of review by the agency of 
original jurisdiction had not been received.  See 38 C.F.R. 
§ 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, an additional remand is required.

VA treatment records show the veteran has been diagnosed with 
depression and anxiety that has been linked to combat related 
events the veteran reported experiencing when he was deployed 
overseas in 1958 and 1959.  In particular, he stated that 
during one event involving heavy artillery, one person on his 
team was killed and others were injured.

The veteran's service is not recognized as combat service.  
Service personnel records show he entered active service in 
1958 and was discharged in 1962.  Service medical records do 
not reflect treatment for or complaints of depression.

Notwithstanding, service personnel records show the veteran 
served as an anti-tank assault man (0351) and was assigned to 
the 3rd Marines, Fleet Marine Force (FMF) during 1958 and 
1959.  Sea and air travel embarkation slips reflect he had 
service in Okinawa from July 1958 to October 1959, and from 
there deployed to various locations in Japan and Korea.  He 
participated in PHIBLEX 6-59B, and in SEA TURTLE in 1959.  An 
Internet search reflects that the U.S. Marines conducted 
several crisis intervention missions in 1958-1959 including 
in Taiwan, Korea, Panama, and off the coast of Vietnam.

Remand is required to obtain documentation from the service 
department concerning the veteran's averred experiences in 
circumstances involving crisis or combat-related missions.

Accordingly, the case is REMANDED for the following action:

1. Request from the National Personnel 
Records Center (NPRC), the service 
department, and any other appropriate 
source, the veteran's complete service 
personnel record, to include copies of 
all orders, evaluation reports, and 
awards citations, etc. 

2. Ask the U.S. Marine Corps to verify 
the veteran's participation in any crisis 
intervention, exercise, or other mission 
that may have involved the circumstances 
the veteran describes.  In the 
alternative, request that the service 
department and any other appropriate 
source provide unit histories, OR/LLs, 
and any other appropriate documentation 
for the veteran's units of assignment 
(listed below), and specifically for 
Exercise PHIBLEX 6-59B in January 1959 
and Operation SEA TURTLE in April to May 
1959:

*	F Company, 2nd Battalion, 3rd 
Marines, 3rd Marine Division, FMF 
from August 1958 to March 1959

*	G Company 2nd Battalion, 3rd Marines, 
3rd Marine Division, FMF, March 1959 

*	HQ Company, 3rd Marines, 3rd Marine 
Division (Rein), FMF, from March 
1959 to November 1959

3. Perform any and all follow-up as 
necessary, including contacting the 
service department or the veteran for 
clarification or assistance. Document 
negative responses.

4. After completion of the above, 
schedule the veteran for an appropriate 
examination to determine the nature, 
extent, and etiology of his claimed 
depression.  All indicated tests and 
studies should be performed. The claims 
folder, including all newly obtained 
evidence and a copy of this remand, must 
be sent to the examiner for review in 
conjunction with the examination. 

The examiner should opine whether it is 
at least as likely as not that any 
diagnosed psychiatric disorder, to 
include depression and anxiety, had its 
onset during the veteran's active service 
or is the result of active service or any 
incident thereof.

All opinions expressed must be supported 
by complete rationale.  

5.  After undertaking any other 
development deemed essential, 
readjudicate the veteran's claim for 
service connection for a major depressive 
disorder, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the veteran, furnish him with an SSOC 
and afford a reasonable period of time 
within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for any 
scheduled VA examination without good cause could result in 
the denial of his claim. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



